Title: From Thomas Jefferson to Isaac Harris, 15 October 1808
From: Jefferson, Thomas
To: Harris, Isaac


                  
                     Sir 
                     
                     Washington Oct. 15. 08.
                  
                  Your letter of the 5th. instant has been duly recieved with the essay accompanying it which is now returned. my public occupations, and especially on the approach of a session of Congress, so imperiously demand all my time, that it has not been in my power to give to your essay so deliberate a perusal as might justify minute observations on it. but from the hasty perusal these have permitted me to give, I may say that I find in it many sound political observations, and many excellently moral & that I think it’s publication will do good. but whether in a pamphlet, or divided into newspaper essays, I am not competent to decide. I suppose a much greater number of persons would read it in the latter than in the former way.
                  I wish your paper to be directed chiefly to Agriculture, manufactures and mechanic arts may succeed. yet I have never seen an instance of any paper succeeding in this country, but those merely political. however you have better means than I can possibly have of judging of it’s prospect, and with my wishes that it may have all the success you desire, I tender you my salutations & respects
                  
                     Th: Jefferson 
                     
                  
               